DETAILED ACTION
Response to Amendment
1. 	Amendment received on 03/10/2022 has been entered.

Response to Arguments
2. 	with respect to independent claim 1, applicant contends, “alleged transistors 101 and 152 have not been shown to be transistors of a driving circuit…these transistors are not described as functioning as a driver circuit…as such, alleged transistors 101 and 152 of Fig. 29A cannot reasonably be considered transistors of a driver circuit that overlaps with a light-emitting region”
 	Examiner respectfully disagrees. Paragraph [0049] of Kimura clearly describes transistor 101 is used for controlling light-emission of the light-emitting element. Fig. 29A further illustrates transistor 101 is connected to the first electrode 230 of the light-emitting element and transistor 152 is connected to the second electrode 232 of the light-emitting element.
	With regard to claim 4, applicant contends, “Fig. 30A and paragraph [0086] of Kimura describe and show first electrodes 501a to 501i of light-emitting elements and insulating layers 503a to 503c, each of which functions as a partition wall. However, an electroluminescence layer and a second electrode , which are part of the light-emitting element, are not illustrated in Fig. 30A of Kimura... from Fig. 3A of Kimura, the partition wall 204 is illustrated in a cross-sectional view and not shown to be positioned over the light-emitting element 104. Thus, there does not appear to be any first pixel between the alleged first insulating layer and the alleged second insulating layer”



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1, 3-5, 6-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2007/0120785) in view of Chen et al (US 2020/0152612).
	As to claim 1, Kimura teaches a functional panel comprising: 
a light-emitting region comprising a first element (light-emitting element 104, fig. 29A); 
a first functional layer over the light-emitting region, the first functional layer 5comprising a first insulating film (insulating layer 206, fig. 29A); and 
a second functional layer over the first functional layer ([0075] insulating layer 206 is formed as an interlayer insulating layer over the insulating layer 203, see fig. 29A in view of fig. 3A), the second functional layer comprising a driver circuit (transistor 101 and transistor 152, fig. 29A), l2 an
wherein the first element comprises:
 a first electrode (first electrode 230, fig. 29A);
 10a second electrode (second electrode 232, fig. 29A); and
 a layer containing a light-emitting material (electroluminescence layer 231, fig. 29A in view of fig. 3A), 
wherein the layer containing the light-emitting material includes a region between the first electrode and the second electrode ([0071] the light-emitting element 104 is structured by stacking the first electrode 230, an electroluminescence layer 231, and a second electrode 232, fig. 3A), 
15wherein the first insulating film (insulating layer 206, fig. 29A) includes a first opening and a second opening on an outside of a portion where the first insulating film overlaps with the light-emitting region ([0075] the wire 212b of the transistor 101, which is formed so as to be in contact with the first electrode 230 at the opening formed in the insulating layer 206, is electrically connected to the first electrode 230. The wire 222b of the transistor 152, which is formed so as to be in contact with the wire 109 at the opening formed in the insulating layer 206, is electrically connected to the wire 109. The second electrode 232 of the light-emitting element 104, which is formed so as to be in contact with the wire 109 at an opening formed in the insulating layer 204, is electrically connected to the wire 109), 
wherein the driver circuit comprises: 
a first transistor electrically connected to the first electrode through the 20first opening ([0075] the wire 212b of the transistor 101, which is formed so as to be in contact with the first electrode 230 at the opening formed in the insulating layer 206, is electrically connected to the first electrode 230); and 
a second transistor electrically connected to the second electrode through the second opening ([0075] the wire 222b of the transistor 152, which is formed so as to be in contact with the wire 109 at the opening formed in the insulating layer 206, is electrically connected to the wire 109. The second electrode 232 of the light-emitting element 104, which is formed so as to be in contact with the wire 109 at an opening formed in the insulating layer 204, is electrically connected to the wire 109), and 
wherein the driver circuit (transistor 101 and transistor 152, fig. 29A) and the light-emitting region (light-emitting element 104, fig. 29A) overlap each other (as seen in fig. 29A)
Kimura does not teach wherein the layer containing the light-emitting material contains gallium nitride.
However, Chen teaches wherein the layer containing the light-emitting material contains gallium nitride ([0053] the material of the light-emitting layer may be GaN).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include in Kimura, wherein the layer containing the light-emitting material contains gallium nitride, as suggested by Chen in order to provide low energy consumption and longer lifetime.

As to claim 3, Kimura in view of Chen teaches a data processing device comprising: 15at least one of a keyboard, a hardware button, a pointing device, a touch sensor, an illuminance sensor, an imaging device, an audio input device, an eye-gaze input device, and an attitude sensing device (Kimura: [0074] as the input means 121, any of a variety of human interfaces and the like can be used. Specifically, a keyboard, a mouse, a touch sensor, a microphone, a camera, or the like can be used); and
the functional panel according to claim 1 (see the description with respect to claim 1, Kimura).  

As to claim 4, Kimura teaches 20a functional panel comprising: 
a first functional layer comprising a first insulating film (insulating layer 206, fig. 29A) and a second insulating film ([0086] In FIG. 30A, first electrodes 501a to 501i of light-emitting elements for forming pixels are disposed contiguously in vertical and horizontal directions, and insulating layers 503a to 503c each of which functions as a partition wall are formed around the pixels), 
a first pixel between the first insulating film and the second insulating film ([0086] In FIG. 30A, first electrodes 501a to 501i of light-emitting elements for forming pixels are disposed contiguously in vertical and horizontal directions, and insulating layers 503a to 503c each of which functions as a partition wall are formed around the pixels), the first pixel comprising a first element (light-emitting element 104, fig. 29A); and 
25a second pixel between the first insulating film and the second insulating film ([0086] In FIG. 30A, first electrodes 501a to 501i of light-emitting elements for forming pixels are disposed contiguously in vertical and horizontal directions, and insulating layers 503a to 503c each of which functions as a partition wall are formed around the pixels), the second pixel comprising a second element (light-emitting element 104, fig. 29A), 
wherein the second insulating film is configured to separate the second element from the first element ([0086]),
 wherein the first element is configured to emit light (light-emitting element 104, fig. 29A), 
30wherein the first element comprises a first electrode (first electrode 230, fig. 29A), a second electrode (second electrode 232, fig. 29A), and a layer containing a light-emitting material (electroluminescence layer 231, fig. 29A in view of fig. 3A), and

Kimura does not teach wherein the layer containing the light-emitting material contains gallium nitride.
However, Chen teaches wherein the layer containing the light-emitting material contains gallium nitride ([0053] the material of the light-emitting layer may be GaN).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include in Kimura, wherein the layer containing the light-emitting material contains gallium nitride, as suggested by Chen in order to provide low energy consumption and longer lifetime.

As to claim 5, Kimura in view of Chen teaches the functional panel, further comprising: 
a second functional layer (Kimura: [0075] insulating layer 206 is formed as an interlayer insulating layer over the insulating layer 203, see fig. 29A in view of fig. 3A) comprising: 
a third insulating film in contact with the first insulating film (Kimura: [0075] insulating layer 206 is formed as an interlayer insulating layer over the insulating layer 203, see fig. 29A in view of fig. 3A);
 5a first driver circuit comprising a first transistor (Kimura: transistor 101, fig. 29A); and 
a second driver circuit comprising a second transistor (Kimura: transistor 152, fig. 29A), 
wherein the first insulating film comprises (Kimura: insulating layer 206, fig. 29A) a first opening and a second opening (Kimura: openings in insulating layer 206 corresponding to transistor 101 and transistor 152, fig. 29A),
wherein the third insulating film (Kimura: insulating layer 203, see fig. 29A in view of fig. 3A) comprises a third opening and a fourth opening (Kimura: openings in insulating layer 203 corresponding to transistor 101 and transistor 152, fig. 29A), 
wherein the first transistor is electrically connected to the first electrode through 10the first opening and the third opening (Kimura: [0075] the wire 212b of the transistor 101, which is formed so as to be in contact with the first electrode 230 at the 
 wherein the second transistor is electrically connected to the second electrode through the second opening and the fourth opening (Kimura: [0075] the wire 222b of the transistor 152, which is formed so as to be in contact with the wire 109 at the opening formed in the insulating layer 206, is electrically connected to the wire 109. The second electrode 232 of the light-emitting element 104, which is formed so as to be in contact with the wire 109 at an opening formed in the insulating layer 204, is electrically connected to the wire 109).  

As to claim 7, Kimura in view of Chen teaches the functional panel,
 25wherein each of the first element and the second element is configured to emit light with a first color (Kimura: [0262] full-color display using four kinds of pixels which are R, G, B, and W (white)), 
wherein the first pixel comprises a color conversion layer configured to convert light with the first color into light with a second color (Kimura: [0263] Full-color display can be performed by forming a material emitting light of a single color and … a color conversion layer), and
 wherein the second pixel is configured to display light with the first color (Kimura: [0263] Full-color display can be performed by forming a material emitting light of a single color and … a color conversion layer).


a first pixel set comprising the first pixel and the second pixel, the first pixel set 51being arranged in a row direction (Kimura: pixels along the row direction of a display device as seen in fig. 17A); 
a second pixel set comprising the first pixel and the second pixel, the second pixel set being arranged in a column direction intersecting the row direction (Kimura: pixels along the column direction of a display device as seen in fig. 17A);
 a first conductive film electrically connected to the first pixel set Kimura: (gate line as seen in fig. 17A); and 
5a second conductive film electrically connected to the second pixel set (Kimura: data line a seen in fig. 17A), 
wherein each of the first pixel set and the second pixel set comprises the first pixel and the second pixel (Kimura: pixels 2702 as seen in fig. 17A).  

As to claim 9, Kimura in view of Chen teaches a display device comprising:
 10a control unit (Kimura:  control circuit 607, fig. 20); and
 the functional panel according to claim 4 (see the description with respect to claim 4, Kimura),
 wherein the control unit is configured to be supplied with image data and control data (Kimura:  [0289] a control circuit 607 which converts the video signal… provided on an input side of the video signal), 
wherein the control unit is configured to generate an image signal from the image 15data (Kimura: [0289] a control circuit 607 which converts the video signal into an input specification of a driver IC, or the like. The control circuit 607 outputs signals to both a scanning line side and a signal line side), 
wherein the control unit is configured to generate a control signal from the control data (Kimura: [0289] a control circuit 607 which converts the video signal into an input specification of a driver IC, or the like. The control circuit 607 outputs signals to both a scanning line side and a signal line side), 
wherein the control unit is configured to supply the image signal and the control signal (Kimura: [0289] a control circuit 607 which converts the video signal into an input specification of a driver IC, or the like ... The control circuit 607 outputs signals to both a scanning line side and a signal line side),
 20wherein the functional panel is configured to be supplied with the image signal and the control signal (Kimura: [0289] a control circuit 607 which converts the video signal into an input specification of a driver IC, or the like ... The control circuit 607 outputs signals to both a scanning line side and a signal line side), and
 wherein the first pixel and the second pixel are configured to perform display using the image signal (Kimura: [0289] a control circuit 607 which converts the video signal into an input specification of a driver IC, or the like ... The control circuit 607 outputs signals to both a scanning line side and a signal line side).  

As to claim 12, Kimura in view of Chen teaches a data processing device comprising: 15at least one of a keyboard, a hardware button, a pointing device, a touch sensor, an illuminance sensor, an imaging device, an audio input device, an eye-gaze input device, and an attitude sensing device (Kimura: [0074] as the input means 121, any of a variety of human interfaces and the like can be used. Specifically, a keyboard, a mouse, a touch sensor, a microphone, a camera, or the like can be used); and
the functional panel according to claim 4 (see the description with respect to claim 4, Kimura).  
5.	Claims 2, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2007/0120785) in view of Chen et al (US 2020/0152612) and further in view of Matsumoto (US 2015/0009128).

As to claim 2, Kimura in view of Chen teaches 25a data processing device comprising:
 an arithmetic device (Kimura:  control circuit 607, fig. 20); and 
an input/output device (Kimura:  keyboard 2104, fig. 24A; display portion 2103, fig. 24A), 
wherein the arithmetic device is configured to be supplied with input data or sensing data (Kimura:  [0289] a control circuit 607 which converts the video signal… provided on an input side of the video signal), 
30wherein the arithmetic device is configured to generate control data and image data from the input data or the sensing data (Kimura: [0289] a control circuit 607 which converts the video signal into an input specification of a driver IC, or the like. The control circuit 607 outputs signals to both a scanning line side and a signal line side), 
wherein the arithmetic device is configured to supply the control data and the 49image data (Kimura: [0289] a control circuit 607 which converts the video signal into an input specification of a driver IC, or the like ... The control circuit 607 outputs signals to both a scanning line side and a signal line side), 
wherein the input/output device is configured to be supplied with the control data 5and the image data (Kimura: [0289] a control circuit 607 which converts the video signal into an input specification of a driver IC, or the like ... The control circuit 607 outputs signals to both a scanning line side and a signal line side),
 wherein the input/output device comprises a display unit (Kimura: pixel portion 601, fig. 20), an input unit (Kimura:  keyboard 2104, fig. 24A; display portion 2103, fig. 24A),
wherein the display unit comprises the functional panel according to claim 1 (see the description with respect to claim 1, Kimura),
wherein the display unit is configured to display the image data by the control 10data (Kimura: [0289] a control circuit 607 which converts the video signal into an input specification of a driver IC, or the like. The control circuit 607 outputs signals to both a scanning line side and a signal line side), 
Kimura in view of Chen does not teach wherein the input/output device is configured to supply the input data and the sensing data,
 a sensor unit,
wherein the input unit is configured to generate the input data, and 
wherein the sensor unit is configured to generate the sensing data.  
 wherein the input/output device (input/output unit 120, fig. 1A) is configured to supply the input data ([0046] the input means 121 can supply an operation instruction INPUT including a termination instruction or the like; [0048] a touch sensor serves as the input means 121) and the sensing data ([0039] The input/output unit 120 includes …a sensor portion 123 that can sense the state of the display portion 122 and supply the data SENS on fold),
 a sensor unit (sensor portion 123, fig. 1A),
wherein the input unit is configured to generate the input data ([0046] the input means 121 can supply an operation instruction INPUT including a termination instruction or the like; [0048] a touch sensor serves as the input means 121), and 
wherein the sensor unit is configured to generate the sensing data ([0039] The input/output unit 120 includes …a sensor portion 123 that can sense the state of the display portion 122 and supply the data SENS on fold).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include in Kimura and Chen, wherein the input/output device is configured to supply the input data and the sensing data, wherein the input unit is configured to generate the input data, wherein the sensor unit is configured to generate the sensing data, as suggested by Matsumoto in order to “provide a highly browsable data processing device…[and]  to provide a highly portable data processing device” ([0010]).
As to claim 10, Kimura in view of Chen teaches a display unit comprising the functional panel according to claim 4 (Kimura: see claim 4 for description),

However, Matsumoto teaches 25an input/output device comprising: 
an input unit comprising a sensing region ([0048] a touch panel in which a display portion overlaps with a touch sensor serves as the input means 121 as well as the display portion 122); and
wherein the input unit is configured to sense an object approaching the sensing region ([0075] a user of the data processing device 100 can input an operation instruction INPUT including a termination instruction or the like by gestures (e.g., tap, drag, swipe, and pinch-in) using a finger as a pointer on the touch panel), and
 30wherein the sensing region and each of the first pixel and the second pixel overlap each other ([0075] a touch panel is used as the input means 121 that is overlapped with and integrally formed with the display portion).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include in Kimura and Chen, an input/output, as suggested by Matsumoto in order to “provide a highly browsable data processing device…[and]  to provide a highly portable data processing device” ([0010]).
As to claim 11, Kimura in view of Chen teaches 25a data processing device comprising:
 an arithmetic device (Kimura:  control circuit 607, fig. 20); and 
an input/output device (Kimura:  keyboard 2104, fig. 24A; display portion 2103, fig. 24A), 
wherein the arithmetic device is configured to be supplied with input data or sensing data (Kimura:  [0289] a control circuit 607 which converts the video signal… provided on an input side of the video signal), 
30wherein the arithmetic device is configured to generate control data and image data from the input data or the sensing data (Kimura: [0289] a control circuit 607 which converts the video signal into an input specification of a driver IC, or the like. The control circuit 607 outputs signals to both a scanning line side and a signal line side), 
wherein the arithmetic device is configured to supply the control data and the 49image data (Kimura: [0289] a control circuit 607 which converts the video signal into an input specification of a driver IC, or the like ... The control circuit 607 outputs signals to both a scanning line side and a signal line side), 
wherein the input/output device is configured to be supplied with the control data 5and the image data (Kimura: [0289] a control circuit 607 which converts the video signal into an input specification of a driver IC, or the like ... The control circuit 607 outputs signals to both a scanning line side and a signal line side),
 wherein the input/output device comprises a display unit (Kimura: pixel portion 601, fig. 20), an input unit (Kimura:  keyboard 2104, fig. 24A; display portion 2103, fig. 24A),
wherein the display unit comprises the functional panel according to claim 4 (see the description with respect to claim 4, Kimura),
wherein the display unit is configured to display the image data by the control 10data (Kimura: [0289] a control circuit 607 which converts the video signal into 
Kimura in view of Chen does not teach wherein the input/output device is configured to supply the input data and the sensing data,
 a sensor unit,
wherein the input unit is configured to generate the input data, and 
wherein the sensor unit is configured to generate the sensing data.  
However, Matsumoto teaches wherein the input/output device (input/output unit 120, fig. 1A) is configured to supply the input data ([0046] the input means 121 can supply an operation instruction INPUT including a termination instruction or the like; [0048] a touch sensor serves as the input means 121) and the sensing data ([0039] The input/output unit 120 includes …a sensor portion 123 that can sense the state of the display portion 122 and supply the data SENS on fold),
 a sensor unit (sensor portion 123, fig. 1A),
wherein the input unit is configured to generate the input data ([0046] the input means 121 can supply an operation instruction INPUT including a termination instruction or the like; [0048] a touch sensor serves as the input means 121), and 
wherein the sensor unit is configured to generate the sensing data ([0039] The input/output unit 120 includes …a sensor portion 123 that can sense the state of the display portion 122 and supply the data SENS on fold).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include in Kimura and Chen, wherein the input/output device is configured to supply the input data and the sensing data, wherein  “provide a highly browsable data processing device…[and]  to provide a highly portable data processing device” ([0010]).

Allowable Subject Matter
6.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/10/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628    

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628